Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-10-2007

Mawson v. Luzerne Cty Ct
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4971




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Mawson v. Luzerne Cty Ct" (2007). 2007 Decisions. Paper 791.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/791


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
  ALD-286                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-4971
                                  ________________

  ROBERT MAWSON; ROBBIE MAWSON, Minor Plaintiff; CARISSA MAWSON

                                             v.

     COURT OF COMMON PLEAS OF LUZERNE COUNTY, PENNSYLVANIA

                                    Robert Mawson,

                                             Appellant
                            ___________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-02150)
                     District Judge: Honorable Thomas I. Vanaskie
                    _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   June 28, 2007
      Before: SLOVITER, CHAGARES AND GREENBERG, CIRCUIT JUDGES

                                (Filed July 10, 2007 )
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Robert Mawson appeals from the dismissal of his complaint by the United States

District Court for the Middle District of Pennsylvania. We will dismiss the appeal

pursuant to 28 U.S.C. § 1915(e)(2)(B).
       In the aftermath of a custody dispute, Mawson—on behalf of himself and his

children—filed a complaint accusing the Court of Common Pleas for Luzerne County

(“CCP”) of “maliciously design[ing] and carr[ying]-out a process” to, among other

things, deny him and his children “their Constitutional right to family bond, associate and

visitation.” The District Court construed Mawson’s complaint as asserting civil rights

claims under 42 U.S.C. § 1983,1 but dismissed it because the CCP is not a “person”

subject to liability for federal civil rights violations. Mawson timely appealed and

applied to proceed in forma pauperis.

       Initially, we note that we have appellate jurisdiction despite the District Court’s

dismissal without prejudice because Mawson has elected to stand on his complaint.

Lucas v. Township of Bethel, 319 F.3d 595, 600 (3d Cir. 2003). Having granted Mawson

leave to proceed in forma pauperis, we must now determine whether his appeal should be

dismissed as lacking an arguable basis in law or fact pursuant to 28 U.S.C. § 1915. See

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Section 1983 imposes liability only upon “persons” who deprive others of “any

rights, privileges, or immunities secured by the Constitution.” 42 U.S.C. § 1983. And

neither states nor divisions of state government are “persons” for purposes of § 1983

liability. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). Due to

Pennsylvania’s unitary court system, we consider all Pennsylvania courts, including the

       1
             Despite Mawson’s assertion that the District Court erred in analyzing his
complaint under § 1983, there appears to be no other legal basis for his claims—all of
which accuse the CCP of violating his constitutional rights. Accordingly, we will also
review his complaint as falling within the ambit of § 1983.
CCP, to be state entities not subject to § 1983 liability. Callahan v. City of Phila., 207

F.3d 668, 672-73 (3d Cir. 2000). As such, Mawson’s claims are without legal merit, and

we will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B). As a result of our

disposition, we deny Mawson’s motion for appointment of counsel as moot.